Exhibit 12(a) FPL GROUP, INC. AND SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES AND RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS(a) Six Months Ended June 30, 2009 (millions of dollars) Earnings, as defined: Net income $ Income taxes 90 Fixed charges included in the determination of net income, as below Amortization of capitalized interest 9 Distributed income of equity method investees 30 Less:Equity in earnings of equity method investees 20 Total earnings, as defined $ Fixed charges, as defined: Interest expense $ Rental interest factor 14 Allowance for borrowed funds used during construction 13 Fixed charges included in the determination of net income Capitalized interest 32 Total fixed charges, as defined $ Ratio of earnings to fixed charges and ratio of earnings to combined fixed charges and preferred stock dividends (a) ¾¾¾¾¾ (a) FPL Group, Inc. has no preference equity securities outstanding; therefore, the ratio of earnings to fixed charges is the same as the ratio of earnings to combined fixed charges and preferred stock dividends.
